Case 1:19-cv-03665-PAB-KMT Document 38 Filed 04/29/20 USDC Colorado Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-03665-PAB-KMT

  ROSE A. HOLLOWAY

         Plaintiff,

  v.

  FREEMONT COUNTY RE-1/CANON CITY HIGH SCHOOL

         Defendant.


     EMERGENCY MOTION TO RESTRICT PUBLIC ACCESS TO PLAINTIFF’S
   EXHIBITS ATTACHED TO ECF NOS. 25 & 34 PURSUANT TO D.C.COLO.LCivR 7.2


         Defendant Freemont County RE-1/Canon City High School, (the “School District”) hereby

  submits this Emergency Motion to Restrict Public Access to Plaintiff’s Exhibits Attached to ECF

  Nos. 25 & 34 Pursuant to D.C.COLO.LCivR 7.2, stating as follows:

                               CERTIFICATE OF CONFERRAL

         Undersigned counsel certifies that they have attempted to confer with pro se Plaintiff;

  however, they have not received a response at the time of filing this motion. Due to exigent

  circumstances, undersigned files the instant motion.

                                              MOTION

         1.      On April 21, 2020, Plaintiff filed her “Reply to Defendant’s Reply for Partial

  Motion to Dismiss” and attached various exhibits which undersigned received notification of such

  filing on April 22, 2020. See ECF No. 25.
Case 1:19-cv-03665-PAB-KMT Document 38 Filed 04/29/20 USDC Colorado Page 2 of 4




         2.      On April 28, 2020, upon Motion by Defendant (ECF No. 31), the Court entered an

  Order (ECF No. 33) striking Plaintiff’s Surreply in Response to Defendant’s Partial Motion to

  Dismiss (ECF No. 25).

         3.      On April 28, 2020, Plaintiff filed her “Answer to Defendant’s Affirmative

  Defenses” and attached various exhibits which undersigned received notification of such filing on

  April 29, 2020. See ECF No. 34.

         4.      On April 29, 2020, the Court sua sponte entered an Order striking Plaintiff’s filing;

  however, exhibits attached thereto are still publicly accessible on ECF. See ECF No. 34; 37.

         5.      A review of Plaintiff’s exhibits attached to ECF Nos. 25 and 34 demonstrates that

  Plaintiff impermissibly filed minor students personally identifiable information (“PII”) in violation

  of Fed. R. Civ. P. 5.2 as well as various federal and state laws including but not limited to 20

  U.S.C. § 1232 et seq. and C.R.S. § 22-16-101 et seq. As demonstrated therein, these exhibits

  impermissibly contain these individuals’ names, and other very personal information that should

  not have been disclosed. See, e.g., ECF No. 25 at pp. 8-19; No. 34-1 at p. 7 ; ECF No. 34-1 at pp.

  19-25; and 34-4 at pp. 1-3.

         6.      The School Board hereby requests this Honorable Court to enter an order restricting

  public access to all exhibits attached to ECF Nos. 25 and 34 as these minor students’ privacy

  interests far outweigh the presumption of public access and would otherwise result in irreparable

  harm should such private information be readily available to the public. Parsing such PII littered

  throughout Plaintiff’s exhibits to a previously stricken pleading is overly burdensome and a waste

  of judicial resources. Pursuant to D.C.COLO,LCivR 7.2, Defendant hereby requests Level 1

  restricted public access to such exhibits (i.e. the Court and parties only).
Case 1:19-cv-03665-PAB-KMT Document 38 Filed 04/29/20 USDC Colorado Page 3 of 4




         7.      Defendant submits that exigent circumstances, namely the personal nature of the

  information disclosed, merit granting the instant motion prior to the three (3) day period waiting

  period for the public to file an objection.

         WHEREFORE, for the reasons set forth above, Defendant moves this Honorable Court to

  restrict public access to exhibits attached to Plaintiff’s Reply to Defendant’s Reply for Partial

  Motion to Dismiss and Plaintiff’s “Answer to Defendant’s Affirmative Defenses” (ECF Nos. 25

  and 34) and for such other relief as the Court deems just and proper under the circumstances.

         Respectfully submitted this 29th day of April, 2020.



                                                     s/ Michael W. Schreiner
                                                    Michael W. Schreiner #15226
                                                    David M. Strachan #52005
                                                    CAPLAN and EARNEST LLC
                                                    1800 Broadway, Suite 100
                                                    Boulder, CO 80302
                                                    Telephone: 303-443-8010
                                                    Fax: 303-440-3976
                                                    mschreiner@celaw.com
                                                    dstrachan@celaw.com

                                                    Attorneys for Defendant
Case 1:19-cv-03665-PAB-KMT Document 38 Filed 04/29/20 USDC Colorado Page 4 of 4




                          CERTIFICATE OF SERVICE (CM/ECF)

         I HEREBY CERTIFY that on this 29th day of April, 2020 a true and correct copy of the
  foregoing was electronically filed via US District Court of Colorado, CM-ECF and by U.S. Mail
  to:

  Rose A. Holloway
  1344 Alexander Cir.
  Pueblo, CO 81001
  rahnews@comcast.net


                                                    s/ Shellie Satterfield
                                                    Shellie Satterfield, Paralegal
